Title: Monday. December 18th. 1758
From: Adams, John
To: 


       I this Evening delivered to Mr. Field, a Declaration in Trespass for a Rescue. I was obliged to finish it, without sufficient examination. If it should escape an Abatement, it is quite indigested, and unclerk-like. I am ashamed of it, and concerned for it. If my first Writt should be abated, if I should throw a large Bill of Costs on my first Client, my Character and Business will suffer greatly. It will be said, I dont understand my Business. No one will trust his Interest in my hands. I never Saw a Writt, on that Law of the Province. I was perplexed, and am very anxious about it. Now I feel the Dissadvantages of Putnams Insociability, and neglect of me. Had he given me now and then a few Hints concerning Practice, I should be able to judge better at this Hour than I can now. I have Reason to complain of him. But, it is my Destiny to dig Treasures with my own fingers. No Body will lend me or sell me a Pick axe. How this first Undertaking will terminate, I know not. I hope the Dispute will be settled between them, or submitted, and so my Writt never come to an Examination. But if it should I must take the Consequences. I must assume a Resolution, to bear without freting.
       Heard Parson Wibirt exert his Casuistry to J. Spear. Warned him against selling his drowned Sheep for merchantable Mutton. It was not so nutritive nor palatable as Mutton butchered and dressed, and therefore, was not worth the same Price, and it would be an Imposition and a Cheat that his Conscience must disapprove to describe it and sell it as good Mutton. He could not sentence unfinished
      